Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach that the centering sleeve comprises at least two mating sleeve portions wherein each sleeve portion of said sleeve portions is configured with symmetrically disposed protrusions and recesses positioned on adjacent sleeve portions; in combination with other claimed elements as set forth in claim 1.

	The closest prior art is Myers et al. (US 5,919,392, hereinafter Myers, cited by applicant). Myers teaches a pouring tube assembly, said pouring tube assembly comprising: a holding tank assembly (Fig. 1, item 14) capable of containing a molten metal; a holding casting (Fig. 3, item 232), a parting ring (item 100), a holding ring (item 30), and a plate metal top (item 52); a pouring tube (item 224) in flow communication with said holding tank assembly wherein said pouring tube is removably disposed in said pouring tube assembly and capable of receiving said molten metal from said holding tank assembly and depositing said molten metal in a mold positioned above said pouring tube; and a centering sleeve (item 64).
	However, Myers does not teach or suggest that the centering sleeve comprises at least two mating sleeve portions wherein each sleeve portion of said sleeve portions is configured with symmetrically disposed protrusions and recesses positioned on adjacent sleeve portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/8/2022